Citation Nr: 1107066	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-30 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 
2001, for assignment of a 70 percent disability rating for post-
traumatic stress disorder (PTSD).
 
2.  Entitlement to an effective date earlier than August 21, 
2001, for assignment of a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran testified at a Board hearing held at the RO 
in August 2007.  The Board remanded the case in March 2008 for 
the RO to consider the ancillary questions of clear and 
unmistakable error (CUE) in earlier RO rating decisions.

In a January 7, 2009 decision, the Board determined that the 
Veteran was entitled to an effective date of August 21, 2001, but 
not earlier, for the award of a 70 percent rating for PTSD and 
for the award of a TDIU.  The Board denied the ancillary claims 
of CUE in connection with those benefits.  In a separate January 
7, 2009 decision, the Board denied the Veteran's motion for 
revision of a March 1987 Board decision on the grounds of CUE.  
The Board's grant of an earlier effective date was effectuated in 
a February 2009 rating decision.

The Veteran appealed both January 2009 Board decisions to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
January 2010 Order, the Court granted a Joint Motion for Partial 
Remand filed by the parties, which requested remand of the issues 
of entitlement to an effective date earlier than August 21, 2001, 
for the award of a 70 percent rating for PTSD and for the award 
of a TDIU. The joint motion specifically stipulated that the 
appeal of the ancillary CUE claims, and the motion for revision 
of the March 1987 Board decision, were abandoned.  

The Board notes that, although the January 2010 Order 
nevertheless purported to vacate the Board's decision as to the 
CUE motions, this was obviously a clerical error on the part of 
the Clerk of the Court.  Any other conclusion would imply that 
the Clerk of the Court exceeded his authority either by 
unilaterally modifying the agreement of the parties to the 
action, or by vacating a Board decision in the absence of 
explicit or implicit agreement by the parties.  Both conclusions 
are inconsistent with Rule 45(g) of the Court's own Rules and 
Procedures, which specifies that the Clerk of the Court may act 
on a motion to remand, if joint, consented to or unopposed.  The 
Court's Rules and Procedures do not in any section suggest that 
the Clerk of the Court has the authority to modify a motion.  

The more likely explanation in this case for the reference to the 
CUE claims in the Order consequently is that the Clerk of the 
Court simply made a clerical error.  The Board finds that the 
clerical error is not binding on the Board because to find 
otherwise would be to bind the Secretary to an agreement to which 
he did not consent.  The appeal consequently is limited to those 
matters listed on the title page of this action.


FINDINGS OF FACT

1.  Service connection for PTSD was granted in an unappealed June 
1996 rating decision, with an assigned initial 50 percent 
evaluation, effective February 21, 1991; the rating action 
determined that the Veteran's PTSD was not productive of even 
severe impairment in the ability to obtain or retain employment.

2.  Following the June 1996 rating action, the Veteran was 
treated and examined at a VA facility for his PTSD on August 20, 
1998, which constitutes an informal claim for an increased rating 
for PTSD, as well as an informal claim for a TDIU.

3.  It is not factually ascertainable that an increase in the 
veteran's PTSD occurred during the year prior to August 20, 1998. 

4.  It is not factually ascertainable that service-connected 
disability increased in severity during the year prior to August 
20, 1998 such as to impair the Veteran's ability to obtain or 
retain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 20, 1998, for 
the grant of a 70 percent disability rating for service-connected 
PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.105, 3.400, 4.130, Diagnostic Code 
9411 (2010).

2.  The criteria for an effective date of August 20, 1998, for 
the grant of a TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.105, 3.340, 3.341, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, and prior to the grant of an increased 
rating and an award of TDIU, VA provided the Veteran in February 
2004 and February 2005 with the notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Once the 
increased rating and TDIU claims were granted in November 2005, 
those claims were arguably substantiated, requiring no further 
notice under 38 U.S.C.A. § 5103(a).  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In any event, VA did thereafter provide 
notice specific to earlier effective date claims in March 2006 
and November 2006 communications.  Those communications advised 
him of the information and evidence necessary to substantiate his 
earlier effective date claims, and also advised him of the 
respective responsibilities of him and VA in obtaining evidence.  
His claim was last readjudicated in a July 2008 supplemental 
statement of the case, which cured any deficiency in the timing 
of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Board points out that in communications on file the Veteran 
has also demonstrated that he is well aware of the information 
and evidence necessary to substantiate the claims.  He has 
articulated his theory of entitlement and presented argument in 
terms of the pertinent law and regulations.  For these reasons, 
and based on the procedural history of this case, the Board finds 
that VA has complied with any duty to notify obligations set 
forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board finds 
that all relevant records identified by him or otherwise 
indicated by the record have been obtained or submitted by the 
Veteran.  In sum, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran 
will not be prejudiced as a result of the Board proceeding to the 
merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Earlier Effective Dates

Historically, service connection for PTSD was granted in an 
unappealed June 1996 rating action.  The rating decision assigned 
a 50 percent evaluation for PTSD, effective February 1991.  The 
rating action noted that an even higher rating would require 
evidence of severe impairment in the ability to obtain or retain 
employment.  At the time of the June 1996 rating decision, 
service connection was also in effect for a right tibia stress 
fracture and for residuals of a forehead laceration, both 
evaluated as noncompensably (0 percent) disabling.

The records on file at the time of the rating action showed 
historically that the Veteran stopped working around 1980 because 
of an occupational injury, that in the years since that time he 
demonstrated psychiatric symptoms, and that he began receiving 
disability benefits from the U.S. Social Security Administration 
(SSA) in the 1980s.   The report of a March 1996 VA examination 
indicated that the Veteran had not worked in many years (but did 
not specify why), and that he was receiving SSA disability 
benefits (disabilities not identified).

Following the June 1996 rating decision, no communication from 
the Veteran or any representative seeking an increased rating for 
PTSD or seeking a TDIU was received until August 2002.  Prior to 
that date, the Veteran had sought VA treatment on several 
occasions for PTSD, the earliest of which was on August 20, 1998.  
On that date, the Veteran presented to a VA medical facility with 
a report of sleeping 5 to 6 hours per night.  He denied any side 
effects from medication.  Mental status examination showed that 
his affect was normal, and that he did not exhibit suicidal 
ideation.  He was focused on the renewal of his application 
concerning disability benefits.  He was diagnosed as having 
chronic PTSD, and his psychiatric medications were renewed.  

The Veteran was seen again on December 17, 1998, at which time he 
reported an increase in the frequency of flashbacks and sleep 
disturbances.  He reported that he was applying for the 
continuation of state disability benefits.  Mental status 
examination showed that his affect was normal.  His conversation 
was very tangential, but re-directable.  He did not report any 
suicidal ideation.  He acknowledged having contact with his 
sister and mother.

In a November 2005 rating decision, the evaluation assigned the 
PTSD was increased to 70 percent, and the Veteran was awarded a 
TDIU; both benefits were assigned the same effective date of 
August 21, 2002.  

The Veteran contends that the effective date of the 70 percent 
rating for PTSD and the award of a TDIU should be commensurate 
with date of his service separation (August 1970) because he 
believes his PTSD has been present since service separation, and 
has rendered him unemployable from that time.  The Veteran 
alternatively contends that the effective dates should be 
December 31, 1982, when the SSA rated him permanently disabled 
due to PTSD.  

The Veteran has also raised a number of contentions concerning 
errors in prior rating and Board decisions.  As noted in the 
Introduction, his CUE claims have been abandoned, and are no 
longer before the Board.

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability occurred 
if a claim is received within one year from such date; otherwise, 
the effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. 
App. 449 (2000).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 C.F.R. § 3.151.  Any 
communication or action, indicating an intent to apply for VA 
benefits from a claimant, his duly authorized representative, a 
Member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, the 
date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be accepted 
as the date of receipt of a claim when the report of such 
treatment or examination relates to a disability for which 
increased compensation is sought.  38 C.F.R. § 3.157(b)(1).

The date of receipt of evidence from a private physician or a lay 
person will be accepted when the evidence furnished by or on 
behalf of the claimant is within the competence of the physician 
or lay person and shows the reasonable possibility of entitlement 
to benefits.  38 C.F.R. § 3.157(b)(2).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 50 percent disability evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent disability evaluation is warranted for occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood due 
to symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disability, provided that if there is only 
one such disability, it must be rated at 60 percent or more and 
that, if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  
38 C.F.R. § 4.16(b).

Generally, under 38 C.F.R. § 3.340(a)(1), total disability will 
be considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation. 
Total disability may or may not be permanent.  The objective 
criteria are set forth in 38 C.F.R. § 3.340(a)(2), and provide 
for a total disability rating for any single disability or 
combination of disabilities prescribed a 100 percent evaluation 
in the Schedule for Rating Disabilities; or where the 
requirements of 38 C.F.R. § 4.16(a) are met. 

Earlier Effective Date for PTSD Rating

The Veteran did not appeal the June 1996 rating decision which 
assigned an initial 50 percent evaluation for PTSD and, as 
already noted, he has abandoned his claims of CUE in prior rating 
and Board decisions denying service connection for PTSD.  
Following the June 1996 final rating decision, the Veteran did 
not request an increased rating for PTSD until August 2002; 
however, the record shows that he was seen for PTSD at a VA 
medical facility on August 20, 1998, at which time mental status 
findings were reported.  The Board finds, pursuant to 38 C.F.R. 
§ 3.157, that the August 1998 VA treatment entry constitutes an 
informal claim for an increased rating for PTSD.  Consequently, 
the date of the Veteran's claim for an increased rating for PTSD 
in this case is August 20, 1998.

Although the August 20, 1998 VA treatment record entry arguably 
does not reflect any complaints or showing of an increase in the 
severity of PTSD, the entry does note sleep difficulties.  By 
December 1998 the Veteran was reporting increased flashbacks and 
demonstrating tangential speech.  The Board notes that those 
symptoms were among those which led eventually to the assignment 
of the 70 percent rating.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that entitlement to a higher 
rating of 70 percent for PTSD was present at the time of the 
August 20, 1998 inform claim for increase.  38 C.F.R. §§ 4.3, 
4.7.

The effective date for the award of an increased rating generally 
is the date of claim or the date entitlement arose.  Both are the 
same in this case.  As to whether it is factually ascertainable 
that the disability increased in severity in the year prior to 
August 20, 1998, the record is devoid of any evidence for that 
period relating to the PTSD.  Although the Veteran currently 
maintains (years later) that his PTSD has been at least 70 
percent disabling since at least the 1980s, the record for the 
period between August 1997 and August 1998 does not include any 
evidence, lay or otherwise, upon which a finding of increase in 
severity of PTSD symptomatology that more nearly approximated 70 
percent (date entitlement to 70 percent arose) could be based.  
For this reason, the Board finds that there is no basis on which 
to assign an effective date earlier than August 20, 1998 for the 
award of a 70 percent rating for PTSD.  

In short, following the June 1996 rating decision, an informal 
claim for an increased rating for PTSD was not received until 
August 20, 1998, when the Veteran was examined for PTSD.  There 
is no evidence showing that during the one year prior to the date 
of the claim that the PTSD had increased in severity.  
Accordingly, the date the evidence shows that entitlement to a 70 
percent disability rating for PTSD, derived only by construing 
that evidence of limited PTSD symptomatology in the Veteran's 
favor, is August 20, 1998.  As August 20, 1998 is both the date 
of claim for increase and date entitlement to a 70 percent 
disability rating arose, the Veteran is entitled to an effective 
date of August 20, 1998, but not earlier, for the award of a 70 
percent evaluation for PTSD.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2) (effective date for an increased rating is earliest 
date as of which it is factually ascertainable that an increase 
in disability occurred if a claim is received within one year 
from such date; otherwise, the effective date is the date of 
receipt of the claim).  

Earlier Effective Date for TDIU

The record does not reflect, and the veteran does not contend, 
that he or any representative filed a claim specifically seeking 
entitlement to a TDIU at any time prior to August 21, 2002.  The 
representative contends that a claim for a TDIU was nevertheless 
raised by the record at the time of the June 1996 rating decision 
granting service connection for PTSD, and that the June 1996 
rating action erred in not addressing that issue.  He relies on 
cases such as Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The Board points out, however, that although the evidence 
at the time showed the Veteran was unemployed, it did not 
establish that his PTSD or any other service-connected disorder 
rendered him unemployable. 

Even if a TDIU claim was raised in connection with the grant of 
service connection for PTSD, however, the Board points out that 
such a raised claim would be deemed to have been adjudicated in 
the June 1996 rating decision.  In Rice v. Shinseki, 
22 Vet. App. 447, 452, the Court held that, to be entitled to a 
TDIU, a Veteran must have already been found to have a disability 
that is service connected, the service connected disability (or 
disabilities) are ratable at certain percentages, and the 
service-connected disability (or disabilities) must render that 
Veteran unable to secure substantially gainful employment.  The 
Court observed that, depending on the status of a Veteran's 
adjudicated disabilities at the time he presents evidence of 
unemployability, the issue of whether a TDIU will be assigned on 
this basis will be handled either during the determination of the 
initial disability rating assigned at the time the underlying 
disability or disabilities are found to be service connected, or 
as a claim for increased compensation.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
U.S. Court of Appeals for the Federal Circuit held that, where a 
veteran files more than one claim with the RO at the same time, 
and the RO's decision acts (favorably or unfavorably) on one of 
the claims but fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal period begins to 
run.  The proper remedy under such circumstances is to file a 
timely notice of disagreement as to the RO's failure to address 
that claim.  In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the 
Court further elaborated on the pending claim doctrine.  The 
Court held that where an RO decision discusses a claim in terms 
sufficient to put the claimant on notice that it was being 
considered and rejected, then it constitutes a denial of that 
claim even if the formal adjudicative language does not 
specifically deny the claim.  Ingram, 
21 Vet. App. at 255.

In this case, the evidence at the time of the June 1996 rating 
action showed that the Veteran had been unemployed a number of 
years.  The evidence did not demonstrate that his PTSD rendered 
him unable to obtain or maintain substantially gainful 
employment.  (Years later, the Veteran submitted evidence showing 
that the SSA determined that he was disabled because of PTSD; 
that evidence was not of record in June 1996, and VA is not on 
constructive notice of SSA determinations.)  Moreover, the 
combined disability rating in effect at the time of the June 1996 
rating decision was 50 percent, which is less than the 70 percent 
required under 38 C.F.R. § 4.16(a).  Nevertheless, even assuming 
that a TDIU claim was raised by the evidence of record, the June 
1996 rating action clearly determined that the Veteran's PTSD was 
not productive of even severe impairment in the ability to obtain 
or retain employment.  This placed the Veteran on notice that the 
RO had determined that he did not meet the criteria for a TDIU; 
therefore, any pending claim for a TDIU is deemed to have been 
denied in the June 1996 rating action.  

Following the June 1996 rating decision, no claim, formal or 
informal, seeking a TDIU was filed until August 20, 1998.  On 
August 20, 1998, the Veteran sought treatment for his PTSD and, 
as discussed in the prior section, this is accepted as an 
informal claim for increased rating for PTSD.  Although the 
Veteran did not specifically mention employability at the August 
20, 1998 session, the Court has held that TDIU (a form of 
increased rating) is an element of all appeals of an increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  For this 
reason, the Board finds that the date of informal claim for TDIU 
is August 20, 1998, the same date as the informal claim for an 
increased rating for PTSD.  Based on the Veteran's increased PTSD 
symptomatology noted as of August 20, 1998, the Board will 
resolve reasonable doubt in the Veteran's favor to find that 
entitlement to a TDIU was also present at the time of the August 
20, 1998 VA treatment entry.  38 C.F.R. §§ 4.3, 4.7.

Turning to whether it is factually ascertainable that a TDIU was 
warranted in the year prior to August 20, 1998, the Board points 
out that that there is no evidence on file pertaining to the 
Veteran's employability during that period.  Even were the Board 
to assume the Veteran had remained unemployable during that 
period, based on his history since the 1980s, there still is no 
evidence in the period at issue demonstrating any change in the 
Veteran's service-connected disabilities that impact on 
employability.  That is, the evidence in June 1996 already showed 
the Veteran was unemployed.  That he remained unemployed between 
August 1997 and August 1998 does not, alone, demonstrate any 
factually ascertainable increased impairment in the ability to 
obtain or maintain gainful employment.

In sum, any TDIU claim raised prior to the June 1996 rating 
decision is deemed to have been denied in that decision, and the 
next (informal) claim for a TDIU was made through the August 20, 
1998 VA clinic treatment entry.  It is not factually 
ascertainable that an increase in the Veteran's service-connected 
disabilities precluded the Veteran's employability in the year 
prior to August 20, 1998.  Accordingly, the Board finds that the 
Veteran is entitled to an effective date of August 20, 1998, but 
not earlier, for the grant of a TDIU.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


ORDER

An effective date of August 20, 1998, for the grant of a 70 
percent rating for PTSD, is granted.

An effective date of August 20, 1998, for the grant of TDIU, is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


